     Case 3:17-cv-00079-H-LL Document 166 Filed 12/18/19 PageID.5180 Page 1 of 1



 1
 2
 3
 4                          UNITED STATES DISTRICT COURT
 5                       SOUTHERN DISTRICT OF CALIFORNIA
 6
 7   ENSOURCE INVESTMENTS LLC, a                         Case No.: 3:17-cv-00079-H-LL
     Delaware limited liability company,
 8
                                        Plaintiff,       JUDGMENT IN FAVOR OF
 9                                                       DEFENDANTS BEYOND REVIEW,
     v.                                                  LLC, IMAGE ENGINE, LLC, AND
10
                                                         WILLIS GROUP, LLC
     THOMAS P. TATHAM, et al.,
11
                                    Defendants.          [Doc No. 165.]
12
13
           On December 6, 2019, the Court granted summary judgment on all claims in favor
14
     of Defendants Beyond Review, LLC, Image Engine, LLC, and Willis Group, LLC. (Doc.
15
     No. 159.) In the final pretrial order issued on December 16, 2019, the Court instructed
16
     Defendants to submit a request for judgment before the Court enters judgment and
17
     dismisses these Defendants from the case. (Doc. No. 163.) On December 17, 2019,
18
     Defendants submitted their request for entry of judgment and dismissal. (Doc. No. 165.)
19
     Accordingly, under Federal Rule of Civil Procedure 58(a), the Court will enter judgment
20
     in favor of Defendants Beyond Review, LLC, Image Engine, LLC, and Willis Group, LLC
21
     on all claims in this action. The Court also directs the Clerk to dismiss Defendants Beyond
22
     Review, LLC, Image Engine, LLC, and Willis Group, LLC from the case. The case will
23
     remain open with regards to Defendant Mark A. Willis.
24
           IT IS SO ORDERED.
25
     DATED: December 18, 2019
26
27                                                   MARILYN L. HUFF, District Judge
                                                     UNITED STATES DISTRICT COURT
28

                                                     1
                                                                              3:17-cv-00079-H-LL
